Title: Enclosure: John Trumbull to “Detector,” [ca. 20] October 1818, enclosure no. 2 in John Trumbull to Thomas Jefferson, 23 October 1818
From: Trumbull, John
To: Anonymous,“Detector”


            
              New-York, 19th ca. 20 Oct. 1818.
            
            Mr. Trumbull returns his thanks to Detector, for having given him an opportunity of laying before the public some account of the origin and progress of the Painting of the Declaration of Independence, which he could not otherwise have done, without being liable to censure for egotism.
            After the termination of the war of the Revolution, Mr. T. determined to study the art of Painting, for the purpose of recording the great events and great men of that period. In the year 1786, the paintings of the Battle of Bunker’s Hill, and the attack on Quebec were finished, were seen by, and received the most flattering approbation of, the first artists and connoisseurs in England, France, Germany, and Prussia. Considering the success of his general plan thus secured, he proceeded to determine the other subjects which should form his series; and among these the Declaration of Independence was considered as the most important.
            At this time, Mr. Trumbull enjoyed the friendship and hospitality of Mr. Jefferson, then Minister of the United States at Paris; and it was under his roof, and with the aid of his advice, that the arrangement and composition of this picture was settled. In the following summer of 1787, the head of Mr. John Adams, then Minister of the United States in London, was painted, a few days previous to his return from his mission; and shortly after the head of Mr. Jefferson was painted in Paris.
            The question immediately occurred, which Detector has so shrewdly discovered, who were the men actually present on the 4th of July?—The Journals of Congress are silent,—it would be dangerous to trust the memory of any one,—and the only prudent resource was to take as a general guide, the signatures to the original instrument, although it was as well known to Mr. Jefferson and Mr. T. then, as it is now to the sagacious Detector, that there were on that instrument the names of several gentlemen who were not actually present on the 4th of July; and also, that several gentlemen were then present who never subscribed their names.
            The Record was therefore taken as a general guide: and with regard to all the most important characters represented in the painting, there was, and (begging my sagacious friend’s pardon) there is, no doubt:
            In 1789, Mr. T. arrived in this town from Europe, and passed the winter here, Congress being then in session.—Here the portraits of Richard Henry Lee, Roger Sherman, Lewis Morris, Francis Lewis, &c. &c. were painted, and, at this time he was informed, that George Clinton, then Governor, had been a member present in Congress on the 4th of July, although his name was not among those subscribed to the instrument. He therefore waited on Governor Clinton to ascertain the fact, and was by him assured that he was present on that memorable occasion. The Governor consented with pleasure to sit for his portrait—and on this testimony the portrait was painted.
            This session of Congress was peculiarly important, and had collected in this city many eminent men, military as well as civil; and Mr. T. thus had a fair opportunity not only of advancing the picture in question, but of collecting the materials for other subjects. He was of course well known to President Washington, and to all the distinguished characters of the day. He made it his duty, and his business, to ask the advice and criticism of all those who did him the honour to sit for their portraits; and not only the Declaration of Independence, but the Battles of Trenton and Princeton, and the Surrender of York Town, were very much advanced under the eye, with the criticism, and with the approbation, of the men who had been the great actors in the several scenes.
            In May, 1790, Mr. T. went to Philadelphia, where, during three months, he added considerably to his stock of materials. Here he was informed that Thomas Willing was a member present in Congress on the 4th of July, although his name was not on the list of signatures. On application to Mr. Willing, he assured Mr. T. that he was present, but opposed to the measure, and therefore had not signed. Mr. T. did not feel it to be his duty to record only those who had been supporters of the measure, and therefore requested Mr. Willing to sit, which he did.
            In November, of the same year, Mr. T. went to Boston and New-Hampshire, and obtained portraits from the Life of John Hancock, Samuel Adams, R. T. Paine, Josiah Bartlett, and many others.
            In February, 1791 he went to Charleston, S. C. and obtained from the Life, portraits of Edward Rutledge and Thomas Heyward—and copies of pictures of Thomas Lynch and Arthur Middleton, who were dead—as well as many heads of men eminent in other scenes, military as well as civil, which entered into his plan. On his return, he went to York Town, in Virginia, and made a correct drawing of the scene of Lord Cornwallis’s surrender—at Williamsburg obtained a portrait from the Life of George Wythe, &c. &c.
            Mr. T. afterwards made two visits to the east, went to Saratoga, and passed the winters of 1792 and 3 in Philadelphia, where Congress then sat—always endeavoring to obtain correct information; and when men whose memory it was desirable to preserve were dead, using all the means in his power to obtain from their surviving friends whatever memorial existed.
            During this period Mr. T. had, and solicited no other patronage or assistance in his arduous undertaking, than subscriptions for those prints which have been long since published from his pictures of the death of Warren & Montgomery.
            He was known during these four years, to be employed in this pursuit. He enjoyed the friendship and advice of the most eminent men in the country and he was not idle. The men of those days are now almost all gone to their reward; and but for the indefatigable perseverance of Mr. T. in a pursuit, which his friends often smiled at as visionary, it would at this moment be impossible to obtain even such imperfect pictures as Detector considers this to be.
            One word more to this most estimable, kind and impartial critic. Two years ago Mr. T. was advised to submit the small picture of this subject (to which all that has been said refers) to the view of the Government, in the expectation that it might attract their attention. In consequence, the Declaration of Independence, the Surrender of Lord Cornwallis, the Battle of Trenton, and that of Princeton were taken to Washington—and with permission of the Speaker hung up in the Hall of the Representatives, where they remained subject to criticism for several days—and there is no doubt that the honourable testimony borne to their authenticity and correctness by many cotemporaries in both Houses of Congress, as well as by Mr. Madison then President, and Mr. Monroe then Secretary of State, was the cause of that employment which is the source of undissembled satisfaction to Mr. T. and which he proudly trusts gives him a title to be remembered hereafter with the events which it has been the occupation, and is now the delight of his life, to have so commemorated
            Mr. T. still solicits candid and liberal criticism, and will thank any person who will point out an error in his work, and kindly supply him with the means or information by which he may correct it. But he holds malignity and envy in profound contempt.
          